ORDER
Janice Wright, Billy L. Wright, Jr., Tammy K. Stevens, Terri A. Wright and Toni Inda Kneedler sued Cameron Community Hospital; Bela Csaki, a thoracic and cardiovascular surgeon; Csaki’s corporation, Bela Csaki, P.C.; and Earl R. Schmidt, a general surgeon, for the wrongful death of Billy L. Wright, Sr. A jury returned a verdict in favor of the hospital and physicians, and the circuit court entered judgment on the jury’s verdict. The Wright family appeals, and the hospital and physicians cross-appeal. We affirm. Rule 84.16(b).